MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   May 14 2018, 9:41 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
James D. Metzger                                        Curtis T. Hill, Jr.
The Law Office of                                       Attorney General of Indiana
James D. Metzger, LLC
                                                        Christina D. Pace
Indianapolis, Indiana                                   Caroline G. Templeton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeremy E. Grimes,                                       May 14, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        32A04-1709-CR-2001
        v.                                              Appeal from the Hendricks
                                                        Superior Court
State of Indiana,                                       The Honorable Rhett M. Stuard,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        32D02-1702-F2-1



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A04-1709-CR-2001 | May 14, 2018              Page 1 of 8
[1]   Jeremy Grimes brings an interlocutory appeal following the trial court’s denial

      of his motion to suppress evidence, contending that a police officer did not have

      reasonable suspicion when he conducted a traffic stop, thereby violating the

      federal and state constitutions and making the seizure of the contraband found

      in his vehicle unlawful. Finding that the stop was lawful under both the federal

      and state constitutions because the officer had reasonable suspicion, we affirm.


                                                        Facts     1




[2]   At approximately 4:50 a.m. on February 2, 2017, Indiana State Police Officer

      Shawn Rawlins and a rookie officer in training were driving eastbound on I-70

      between State Road 267 and Ronald Reagan Parkway. Officer Rawlins

      observed a vehicle traveling westbound on County Road 600 South, a public

      road that runs parallel to the highway. The vehicle appeared to be driving

      toward a cell phone tower. When Officer Rawlins saw the vehicle, he thought

      that “that vehicle should not be there at that time of the morning.” Tr. Vol. II

      p. 8. He testified that “at that time of the morning . . . especially on that access

      road, there shouldn’t be any passenger vehicles going down there.” Id. at 29.


[3]   Officer Rawlins exited the highway and proceeded to County Road 600 South

      to locate the vehicle. Officer Rawlins testified that he is “very familiar with the

      area.” Id. at 12. This area is dark and isolated; Officer Rawlins could “just




      1
       We heard oral argument at Indiana University East on April 17, 2018. We thank the school’s
      administration, faculty, and students for their hospitality. We also thank counsel for their informative and
      engaging oral advocacy and subsequent discussion with the students.

      Court of Appeals of Indiana | Memorandum Decision 32A04-1709-CR-2001 | May 14, 2018                 Page 2 of 8
      slightly see the back side of” a distribution warehouse. Id. at 10. He testified

      that there is constant illegal dumping in that area; that he has found other

      vehicles parked in and around that area in which people were engaging in

      sexual interactions or illicit drug use; that several times he has observed the lock

      on the cell phone tower cut and that copper wire has been ripped out of a

      different nearby cell phone tower; and that there have been confirmed

      marijuana grows in the area.


[4]   As the officer was driving on County Road 600 South, he checked the roads

      that intersect with it. As he came up to Bountiful Place, which is a public road

      with one residence on it, he could see a small dim light that he thought was

      possibly a vehicle’s dome light. He directed his spotlight down Bountiful Place

      and saw a dark-colored sedan sitting partially on the roadway. The vehicle

      appeared to be the same one the officer had observed from the highway.

      Officer Rawlins believed that this vehicle “most likely did not belong to the one

      resident on Bountiful Place.” Id. at 28. When the officer turned on his

      spotlight, the vehicle turned on its own lights and began moving forward.

      Officer Rawlins activated his emergency lights and the “vehicle stopped pretty

      much immediately.” Id. at 14. He testified that the vehicle moved “five to ten

      feet. . . . [I]t basically rolled forward and stopped.” Id. at 24. At the time,

      Officer Rawlins had not observed any traffic infractions.


[5]   Officer Rawlins approached the driver’s side of the vehicle, while the rookie

      officer approached the passenger side. Grimes was sitting in the driver’s seat,

      and a woman was in the passenger’s seat. When Grimes rolled down his

      Court of Appeals of Indiana | Memorandum Decision 32A04-1709-CR-2001 | May 14, 2018   Page 3 of 8
      window, Officer Rawlins immediately smelled a strong odor of burnt

      marijuana. Officer Rawlins requested Grimes’s driver’s license and vehicle

      registration and asked what he was doing in the area. Both Grimes and the

      passenger appeared to be nervous and shaking, but their body movements

      appeared to be somewhat lethargic. Grimes had difficulty getting his driver’s

      license out of his wallet. Initially, he had difficulty explaining why they were in

      the area, but then he stated that they were out driving and talking and had

      gotten lost, and that they had pulled over to figure out how to get home.

      Officer Rawlins began explaining how they could return to the street they

      wanted to reach.


[6]   Meanwhile, the rookie officer signaled to Officer Rawlins that drugs were in

      plain view in the vehicle. The two officers asked Grimes and the passenger to

      exit the vehicle, and the officers placed them in handcuffs. The officers found

      marijuana, cocaine, a scale, and a weapon inside the vehicle.


[7]   On February 3, 2017, the State charged Grimes with one count of Level 2

      felony dealing in cocaine, nine counts of Level 2 felony dealing in a controlled

      substance, one count of Level 4 felony dealing in a controlled substance, one

      count of Level 4 felony possession of cocaine, eight counts of Level 6 felony

      possession of a controlled substance, one count of Level 6 felony dealing in

      marijuana, one count of Class B misdemeanor possession of marijuana, and

      one count of Class C misdemeanor possession of paraphernalia. On June 19,

      2017, Grimes moved to suppress the evidence. On July 5, 2017, a hearing on

      his motion took place, during which Officer Rawlins testified that he conducted

      Court of Appeals of Indiana | Memorandum Decision 32A04-1709-CR-2001 | May 14, 2018   Page 4 of 8
      the traffic stop based on his familiarity with the area and past offenses that have

      occurred there. On July 7, 2017, the trial court denied Grimes’s motion. On

      August 4, 2017, Grimes filed a motion to correct error, and on August 7, 2017,

      the trial court denied that motion. Grimes now brings this interlocutory appeal.


                                   Discussion and Decision
[8]   Grimes argues that the traffic stop was not supported by reasonable suspicion in

      violation of the Fourth Amendment to the United States Constitution and of

      Article I, Section 11 of the Indiana Constitution.


                                     I. Fourth Amendment
[9]   The Fourth Amendment to the United States Constitution protects individuals

      against unreasonable searches and seizures, so that they may “be secure in their

      persons, houses, papers, and effects.” A traffic stop is a “seizure” for purposes

      of the Fourth Amendment. Clarke v. State, 868 N.E.2d 1114, 1118 (Ind. 2007).

      A traffic stop and limited search is permissible where an officer has at least

      reasonable suspicion that a traffic law, or other law, has been violated. Sanders

      v. State, 989 N.E.2d 332, 335 (Ind. 2013). We make reasonable suspicion

      determinations by looking at the totality of the circumstances of each case to

      see whether the detaining officer has a particularized and objective basis for

      suspecting legal wrongdoing. Armfield v. State, 918 N.E.2d 316, 319 (Ind. 2009).

      In assessing the whole picture, we must examine the facts as known to the

      officer at the moment of the stop. Clark v. State, 994 N.E.2d 252, 264 (Ind.



      Court of Appeals of Indiana | Memorandum Decision 32A04-1709-CR-2001 | May 14, 2018   Page 5 of 8
       2013). We review findings of reasonable suspicion de novo. Id. This is

       necessarily a fact-sensitive inquiry. Id.


[10]   Grimes argues that Officer Rawlins did not have the particularized and

       objective basis required for reasonable suspicion to justify the traffic stop. But

       Officer Rawlins observed Grimes’s vehicle at 4:50 a.m. in an isolated area that

       often does not have traffic and that is known for criminal activity. Further,

       when Officer Rawlins observed the vehicle, he believed that it most likely did

       not belong to the sole resident on Bountiful Place. Consequently, when Officer

       Rawlins saw the vehicle parked partially on the roadway at the early hour, it

       was objectively reasonable for an officer with his knowledge and familiarity

       with the area to suspect an occupant of the vehicle to be involved in unlawful

       activity. And when Officer Rawlins illuminated the area, the vehicle began to

       move forward, giving Officer Rawlins more reason to be suspicious of its

       activity. See State v. Belcher, 725 N.E.2d 92, 95 (Ind. Ct. App. 2000) (finding

       that police had reasonable suspicion to conduct stop of person walking at three

       a.m. in a high crime area who, upon seeing a police car, changed directions and

       did not look at the officers as they approached, and who ran away when an

       officer asked to speak with him). Viewed in totality, the circumstances gave

       Officer Rawlins a particularized and objective basis on which to form

       reasonable suspicion. The traffic stop, therefore, was lawful, and no violation

       of the federal constitution occurred.




       Court of Appeals of Indiana | Memorandum Decision 32A04-1709-CR-2001 | May 14, 2018   Page 6 of 8
                                     II. Article I, Section 11
[11]   Grimes also challenges the validity of the traffic stop under Article 1, Section 11

       of the Indiana Constitution. This provision is “almost identical in text to its

       federal counterpart.” State v. Washington, 898 N.E.2d 1200, 1205 (Ind. 2008).

       Nevertheless, Article I, Section 11 requires a separate and independent analysis

       as “the Indiana Constitution may protect searches that the federal Constitution

       does not.” Id. at 1206. When police conduct is challenged as violating this

       section, the burden is on the State to show that the search or seizure was

       reasonable under the totality of the circumstances. Id. To determine the

       reasonableness of a search or seizure, we balance “1) the degree of concern,

       suspicion, or knowledge that a violation has occurred, 2) the degree of intrusion

       the method of the search or seizure imposes on the citizen's ordinary activities,

       and 3) the extent of law enforcement needs.” Litchfield v. State, 824 N.E.2d 356,

       361 (Ind. 2005).


[12]   Considering the totality of the circumstances, the traffic stop was reasonable.

       As to the first Litchfield factor, Officer Rawlins had a high degree of suspicion

       and concern that Grimes was involved in illegal activity because Grimes’s

       vehicle was located in an isolated area known for illegal activity and because of

       the early hour. See Mitchell v. State, 745 N.E.2d 775, 786 (Ind. 2001) (“A police

       stop and brief detention of a motorist is reasonable and permitted under Section

       11 if the officer reasonably suspects that the motorist is engaged in, or about to

       engage in, illegal activity.”). As to the second factor, the degree of intrusion on

       Grimes was low. A brief stop of an automobile is a “relatively minor”

       Court of Appeals of Indiana | Memorandum Decision 32A04-1709-CR-2001 | May 14, 2018   Page 7 of 8
       intrusion, Litchfield, 824 N.E.2d at 360, and here, any intrusion was at least

       initially helpful as Officer Rawlins began giving Grimes directions to a

       particular street. Finally, regarding the third factor, the extent of law

       enforcement needs was high. Law enforcement officers have a responsibility

       “to deter crime, to intercept criminal activity, and to apprehend its

       perpetrators.” State v. Washington, 898 N.E.2d 1200, 1206 (Ind. 2008). Officer

       Rawlins was familiar with the area and knew of criminal activity that had taken

       place there, it was dark, and Grimes was parked partially on the roadway in the

       early morning hours—in other words, an ideal time and place for illegal

       activity. In sum, Officer Rawlins was not acting unreasonably when he stopped

       Grimes’s vehicle, and no violation of Article 1, Section 11 occurred.


[13]   The judgment of the trial court is affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A04-1709-CR-2001 | May 14, 2018   Page 8 of 8